EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended August 30, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (Sept 2008 – Aug 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -2.2% -2.2% -7.5% -14.6% -6.0% -4.6% 0.2% -4.6% 10.5% -28.3% -0.4 -0.6 B** -2.2% -2.3% -7.9% -15.2% -6.6% -5.2% -0.6% -5.2% 10.5% -30.5% -0.5 -0.7 Legacy 1*** -2.2% -2.0% -6.0% -12.6% -4.0% N/A N/A -4.3% 10.4% -22.5% -0.4 -0.6 Legacy 2*** -2.2% -2.0% -6.2% -12.9% -4.4% N/A N/A -4.6% 10.4% -23.1% -0.4 -0.6 Global 1*** -2.2% -2.0% -5.7% -12.1% -4.6% N/A N/A -5.0% 10.0% -21.6% -0.5 -0.6 Global 2*** -2.2% -2.0% -5.8% -12.3% -4.8% N/A N/A -5.3% 9.9% -22.6% -0.5 -0.7 Global 3*** -2.2% -2.2% -6.9% -13.8% -6.5% N/A N/A -7.0% 9.9% -28.3% -0.7 -0.9 S&P 500 Total Return Index**** -1.8% -2.9% 16.2% 18.7% 18.4% 7.3% 7.1% 7.3% 18.6% -41.8% Barclays Capital U.S. Long Gov Index**** 1.9% -0.8% -10.2% -12.5% 3.0% 6.5% 6.6% 6.5% 13.8% -13.3% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 30% 30% Energy 15% Long Brent Crude Oil 4.0% Long 15% Long Brent Crude Oil 4.0% Long Crude Oil 3.8% Long Crude Oil 3.8% Long Grains/Foods 11% Short Wheat 2.0% Short 11% Short Corn 2.0% Short Corn 2.0% Short Wheat 2.0% Short Metals 4% Long Copper LME 0.7% Short 4% Long Copper LME 0.7% Short Nickel 0.6% Short Nickel 0.6% Short FINANCIALS 70% 70% Currencies 27% Long $ Canadian Dollar 2.5% Short 27% Long $ Canadian Dollar 2.5% Short Australian Dollar 2.4% Short Australian Dollar 2.4% Short Equities 21% Long ASX SPI 200 Index 2.3% Long 21% Long ASX SPI 200 Index 2.3% Long S&P 500 2.3% Long S&P 500 2.3% Long Fixed Income 22% Short Bunds 2.9% Short 22% Short Bunds 2.9% Short Long Gilts 2.8% Short Long Gilts 2.8% Short Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil and crude oil products experienced significant price increases due to uncertainty about future supplies created by increased unrest throughout the Middle East.Natural gas prices rose as warmer temperatures across the U.S. boosted overall demand. Grains/Foods Soybean prices gained more than 4% as warmer temperatures and dry weather added to existing concerns over future supplies.The price for lean hogs also rose by nearly 3%. Metals Silver prices fell over 1% as positive economic data led investors to believe the U.S. Federal Reserve will end its quantitative easing program in the near future.Base metal prices suffered losses on the same news; losses were accelerated by U.S. dollar strength. Currencies The New Zealand and Australian dollars fell in reaction to the adverse events in the Middle East and the growing concerns the U.S. Federal Reserve would reduce its quantitative easing initiatives. Equities The DAX lost more than 3% and the S&P 500 lost more than 1%amidst uncertainty surrounding whether the U.S. would intervene in Syria. Fixed Income The price for 30-Year U.S. Treasury bonds rose by more than 1% and pushed yields to their lowest levels in almost two weeks. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
